Citation Nr: 0605564	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  95-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

2.  Entitlement to service-connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to May 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability, and from an April 2003 rating 
decision, which denied the veteran's claim of entitlement to 
service connection for PTSD.

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability will be 
addressed in the REMAND portion of this document.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

Service connection is not warranted for PTSD.  38 U.S.C.A. 
§§ 101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  On February 12, 2003, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate his claim of service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b) (2005).  Thereafter, in an April 
2003 rating decision, the veteran's claim was denied.

As for VA's duty to assist a veteran, the veteran's service 
medical records, service personnel records, VA medical 
records, records from the Social Security Administration, and 
private medical records identified by the veteran have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided a VA examination in 
August 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the December 2003 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.


Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows or fails to show for his claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).

In this case, the preponderance of the evidence shows that 
the veteran does not currently have PTSD.  The veteran was 
treated for a flashback at Delta Regional Medical Center in 
May 2002.  A helicopter had arrived at that facility while 
the veteran was being treated for unrelated symptoms.  The 
physician noted that the veteran had served in Vietnam and 
had PTSD.

Although this evidence indicates that the veteran has PTSD, 
the Board gives greater weight to the report of an August 
2005 VA initial evaluation for PTSD examination diagnosing 
the veteran with alcohol dependence in remission and finding 
no other psychiatric disorder.  The physician who conducted 
that examination noted specifically that the veteran did not 
satisfy the diagnostic criteria for PTSD.  That examination 
is more recent than the treatment of the veteran in May 2002, 
and the report of the VA examination provides a greater 
rationale to support the conclusion that the veteran does not 
have PTSD than the May 2002 record does to establish the 
diagnosis of PTSD.

The VA examination report was based upon two separate 
interviews of the veteran and review of the veteran's claim 
file.  The report of the examination indicates that the 
examination was thorough and complete.  The rationale for the 
diagnosis made by the physician is clear and thorough.  In 
contrast, the May 2002 treatment record does not describe the 
veteran's symptoms of PTSD, other than his flashback, and 
does not explain how the veteran satisfies the diagnostic 
criteria to establish a diagnosis of PTSD.

Although the veteran attributes his psychiatric symptoms to 
PTSD, a veteran's statements as to subjective symptomatology 
alone, without medical evidence of an underlying impairment 
capable of causing the symptom alleged, generally cannot 
constitute evidence of the existence of a current disability 
for VA service connection purposes.  See Hayes v. Brown, 9 
Vet. App. 67, 72 (1996) (holding that, although a lay person 
can certainly provide an account of symptoms he experiences, 
a lay person is not competent to provide a medical 
diagnosis).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citation 
omitted); see 38 U.S.C.A. § 1110 (West 2002).  In this case, 
the preponderance of the evidence shows that the veteran does 
not have PTSD.  Because the veteran does not have PTSD, the 
Board need not address the sufficiency of the veteran's 
stressors.  (The lack of a diagnosis of PTSD at the August 
2005 examination was dependent on the current symptoms 
displayed by the veteran, not on the insufficiency or lack of 
verification of the veteran's stressors.)

Accordingly, because the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD, the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability is not ready for 
appellate review.  In a February 1997 the Board remanded the 
veteran's claim to, in part, obtain the veteran's Chapter 31 
vocational rehabilitation folder.  The RO obtained the folder 
and considered the relevant evidence contained therein in a 
June 1997 Supplemental Statement of the Case (SSOC); however, 
the vocational rehabilitation folder is no longer associated 
with the claims file.  Apparently, no copies of the evidence 
considered by the RO in June 1997 were made.  The Board must 
be able to review this evidence in order to fairly decide the 
veteran's claim.  The veteran's vocational rehabilitation and 
counseling file should be obtained from the RO.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that the veteran last underwent 
a VA examination to assess the affect of his service-
connected disabilities on his employability in October 1999.  
A current examination should be obtained.  Where the record 
does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain the veteran's vocational 
rehabilitation and counseling file and 
associate it with the claims file.  (The 
veteran underwent counseling in 1992.)

2.  Provide a VA general medical 
examination and a VA social and 
industrial survey to the veteran to 
evaluate the effect of his service-
connected disabilities on his 
employability.  The veteran is service-
connected for status post 
hemorrhoidectomy, intervertebral disc 
syndrome, and diabetes mellitus, type II.

The claims folder should be made 
available to the examiner(s) for review 
before the examination(s).  The 
examiner(s) must verify in the 
examination report(s) that the claims 
folder has been reviewed.

With regard to the general medical 
examination, in addition to completing 
all relevant inquiries on the examination 
worksheet, the examiner is requested to 
offer an opinion as to the effect of the 
veteran's service-connected lumbar spine 
disability, diabetes, and 
hemorrhoidectomy residuals on activities 
generally required in an employment 
situation.  The examiner should note what 
factors and objective findings support 
that opinion.  (The Board is interested 
in the limitations imposed by the 
veteran's service-connected disabilities 
without regard to limitations imposed by 
other disabilities.)

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, if any, and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


